DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending and prosecuted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Liqiong Tian on 12/8/2020.

The application has been amended as follows: 

1. (Currently Amended) A fingerprint identification apparatus, wherein the fingerprint identification apparatus is applicable to an electronic device having a display screen, and comprises: 

	a substrate, wherein an upper surface of the substrate extends downward to form a first groove, and at least a portion of the fingerprint sensor chip is disposed in the first groove and electrically connected to the substrate; 
	a support disposed above the substrate around the fingerprint sensor chip; 
	a first foam layer disposed above the support and provided with an opening penetrating the first foam layer;
	a flexible circuit board provided with a gold finger of the flexible circuit board; and 
	an anisotropic conductive film;
	wherein the fingerprint sensor chip is disposed under the display screen through the substrate, and configured to receive a fingerprint detecting signal returned by reflection or scattering via a human finger on the display screen and detect fingerprint information of the finger based on the fingerprint detecting signal,
	wherein a size of the first groove is greater than a size of the fingerprint sensor chip such that there is a gap between a side wall of the fingerprint sensor chip and a side wall of the first groove for accommodating a gold wire, and the gold wire is used to electrically connect the fingerprint sensor chip with the substrate,
	wherein the upper surface of the substrate is provided with a gold finger of the substrate that is formed at a side of the first groove and outside the support,
	wherein the gold finger of the flexible circuit board is electrically connected to the gold finger of the substrate by the anisotropic conductive film.

2. (Cancelled)

3. (Original) The fingerprint identification apparatus according to claim 1, wherein a depth of the first groove comprises a thickness of a covering film of the substrate and a thickness of a conducting layer located under the covering film.

4. (Currently Amended) The fingerprint identification apparatus according to claim 1, 

5. (Original) The fingerprint identification apparatus according to claim 4, wherein a lower surface of the support is connected to the upper surface of the substrate by support fixing glue, and an upper surface of the support is connected to the first foam layer by a double-sided adhesive tape; the support is a support formed of a double-sided adhesive tape for connecting the substrate with the first foam layer; or the support is a support formed of a single-sided adhesive tape for connecting the substrate, and an 

6. (Original) The fingerprint identification apparatus according to claim 4, wherein a side wall of the support that is close to the fingerprint sensor chip is aligned with a side wall of the first groove such that there is a gap between the support and the fingerprint sensor chip for accommodating a gold wire, and the gold wire is used to electrically connect the fingerprint sensor chip with the substrate.

7. (Cancelled).

8. (Currently Amended) The fingerprint identification apparatus according to claim [[7]] 1, wherein a first step is formed by an upper surface of the gold finger of the substrate and the upper surface of the substrate, and a thickness of the first step comprises a thickness of a conducting layer of the substrate that is located under a covering layer.

9. (Currently Amended) The fingerprint identification apparatus according to claim [[7]] 1, wherein the upper surface of the substrate extends downward in a first area to form a second groove, a second step is formed by the upper surface of the substrate and an upper surface of the gold finger of the substrate in a second area, the first area is an area where a side of the gold finger of the substrate is close to the first groove, and the 

10. The fingerprint identification apparatus according to claim 9, wherein a depth of the second groove comprises a thickness of a covering layer of the substrate and a thickness of a conducting layer located under the covering layer, and a thickness of the second step is the thickness of the conducting layer of the substrate that is located under the covering layer.

11. (Cancelled).

12. (Currently Amended) The fingerprint identification apparatus according to claim [[11]] 1, wherein a lower surface of the flexible circuit board extends upward in a third area to form a third groove, a third step is formed by the lower surface of the flexible circuit board and a lower surface of the gold finger of the flexible circuit board in a fourth area, the third area is an area where a side of the gold finger of the flexible circuit board is away from the first groove, and the fourth area is an area where a side of the gold finger of the flexible circuit board is close to the first groove.

13. (Currently Amended) The fingerprint identification apparatus according to claim [[11]] 1, wherein the gold finger of the flexible circuit board is located at one end of the 

14. (Original) The fingerprint identification apparatus according to claim 13, wherein a side wall of the flexible circuit board that is close to the fingerprint sensor chip is aligned with a side wall of the first groove such that there is a gap between the flexible circuit board and the fingerprint sensor chip for accommodating a gold wire, and the gold wire is used to electrically connect the fingerprint sensor chip with the substrate.

15. (Original) The fingerprint identification apparatus according to claim 1, wherein the substrate is a rigid circuit board portion of a rigid and flexible circuit board.

16. (Currently Amended) The fingerprint identification apparatus according to claim 1, wherein the fingerprint identification apparatus further comprises: 

17. (Original) The fingerprint identification apparatus according to claim 1, wherein the 

18. (Original) The fingerprint identification apparatus according to claim 1, wherein the fingerprint sensor chip comprises a plurality of optical fingerprint sensor chips, and the plurality of optical fingerprint sensor chips are arranged side by side in the first groove to be spliced into an optical fingerprint sensor chip assembly.

19. (Original) The fingerprint identification apparatus according to claim 1, wherein a middle frame of the electronic device is provided with a fourth groove, and at least a portion of the substrate is disposed in the fourth groove.

20. (Currently Amended) An electronic device, comprising: 
	a display screen; and 

		a fingerprint sensor chip; [[and]] 
		a substrate, wherein an upper surface of the substrate extends downward to form a first groove, and at least a portion of the fingerprint sensor chip is disposed in the first groove and electrically connected to the substrate; 
		a support disposed above the substrate around the fingerprint sensor chip; and 
		a first foam layer disposed above the support and provided with an opening penetrating the first foam layer;
		a flexible circuit board provided with a gold finger of the flexible circuit board; and 
		an anisotropic conductive film;
	wherein the fingerprint sensor chip is disposed under the display screen through the substrate, and configured to receive a fingerprint detecting signal returned by reflection or scattering via a human finger on the display screen and detect fingerprint information of the finger based on the fingerprint detecting signal,
	wherein a size of the first groove is greater than a size of the fingerprint sensor chip such that there is a gap between a side wall of the fingerprint sensor chip and a side wall of the first groove for accommodating a gold wire, and the gold wire is used to electrically connect the fingerprint sensor chip with the substrate,
	wherein the upper surface of the substrate is provided with a gold finger of the substrate that is formed at a side of the first groove and outside the support,
	wherein the gold finger of the flexible circuit board is electrically connected to the gold finger of the substrate by the anisotropic conductive film.

	End of amendment.

Allowable Subject Matter

Claims 1, 3-6, 8-10, and 12-20 allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggest the features present in independent claims 1 and 20.

Lundahl, US Patent Publication 2016/0171271, teaches a sensing device that comprises of a sensing chip arranged on a substrate with readout circuitry. However, Lundahl doesn’t disclose the features present in independent claims 1 and 20.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)-272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699